                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 1 of 29




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAT BROOKS, et al.,                                Case No. 21-cv-01418-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING IN PART AND
                                   9             v.                                         DENYING IN PART DEFENDANT’S
                                                                                            MOTION TO DISMISS
                                  10     THOMSON REUTERS CORPORATION,
                                                                                            Docket Nos. 28, 37
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is Defendant Thomson Reuters Corporation’s (“Thomson
                                  15   Reuters’s”) motion to dismiss Plaintiffs Cat Brooks and Rasheed Shabazz’s complaint pursuant to
                                  16   Federal Rule of Civil Procedure 12(b)(6). See Docket No. 28 (“Mot.”).
                                  17          For the following reasons, the Court GRANTS in part and DENIES in part Thomson
                                  18   Reuters’s motion to dismiss.
                                  19                                        I.      BACKGROUND
                                  20          Plaintiffs’ complaint alleges as follows. Thomson Reuters “aggregates both public and
                                  21   non-public information about millions of people” to create “detailed cradle-to-grave dossiers on
                                  22   each person, including names, photographs, criminal history, relatives, associates, financial
                                  23   information, and employment information.” See Docket No. 1-1 (Compl.) ⁋ 2. Other than
                                  24   publicly available information on social networks, blogs, and even chat rooms, Thomson Reuters
                                  25   also pulls “information from third-party data brokers and law enforcement agencies that are not
                                  26   available to the general public, including live cell phone records, location data from billions of
                                  27   license plate detections, real-time booking information from thousands of facilities, and millions
                                  28   of historical arrest records and intake photos.” Id. The company collects everything from credit
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 2 of 29




                                   1   information, DMV records, social-media posts, utility records, and even records indicating

                                   2   whether a person has had an abortion. Id. ¶¶ 2, 16, 20, 35(a).

                                   3          Thomson Reuters then sells this information to its customers—without the knowledge or

                                   4   consent of the persons to whom the information concerns—through an online platform it calls

                                   5   CLEAR. Id. ⁋⁋ 2–3, 12. CLEAR users pay a fixed fee for a dossier report with all the information

                                   6   Thomson Reuters has on an individual in the company’s database, as well as information on their

                                   7   family members and associates. Id. ⁋⁋ 24–26, 28, 62. The company’s “pay-as-you-go” pricing

                                   8   model even goes so far as to place a specific dollar value on the different types of information it

                                   9   sells. Id. ¶ 62. Its website “advertises that CLEAR enables its users to access ‘both surface and

                                  10   deep web data to examine intelligence’ about people ‘not found in public records or traditional

                                  11   search engines.’ This allows CLEAR users ‘to uncover’ personal ‘facts hidden online,’ by

                                  12   scraping ‘real-time information’ about individuals.” Id. at 2, 14–15. Because the company
Northern District of California
 United States District Court




                                  13   updates this information in real time, Id. ⁋⁋ 2, 17, the New York Times has described CLEAR as

                                  14   “an ever-evolving 360-degree view of U.S. residents’ lives.” Id. (quoting McKenzie Funk, How

                                  15   ICE Picks Its Targets in the Surveillance Age, N.Y. Times (Oct. 3, 2019)). Thomson Reuters

                                  16   makes significant profits from selling these reports. Id. ⁋⁋ 58–63.

                                  17          The named Plaintiffs are Californians whose identities Thomson Reuters sells to its

                                  18   customers through CLEAR. Id. ¶¶ 6–7. Neither consented to the company selling their personal

                                  19   information—and neither wants the company to do so. Id. ¶¶ 41–42, 50–51. Both are Black civil

                                  20   rights activists concerned about being targeted because of their work. Id. They do not want a 360-

                                  21   degree view of their lives available to those willing to pay for it. Id. In fact, Ms. Brooks even

                                  22   subscribes to a service that routinely deletes her information from the internet. Id. ¶ 41. Mr.

                                  23   Shabazz also alleges that Thomson Reuters’s CLEAR profile on him incorrectly indicates that he

                                  24   is divorced and has failed to pay child support when he was never legally married and at the time

                                  25   had no children. Id. ⁋ 54.

                                  26          On December 23, 2020, Plaintiffs filed their class action complaint in the Superior Court

                                  27   of California, County of Alameda, on behalf of all California residents “whose name, photographs,

                                  28   personal identifying information, or other personal data is or was included in the CLEAR database
                                                                                         2
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 3 of 29




                                   1   during the limitations period.” Id. ⁋ 70. They assert four causes of action on behalf of the

                                   2   proposed class: (1) violations of the California common law right of publicity; (2) a claim for

                                   3   monetary relief for violations of California’s Unfair Competition Law (UCL), Cal Bus. & Prof.

                                   4   Code § 17200; (3) unjust enrichment; and (4) a claim for injunctive relief for violations of the

                                   5   UCL. Id. ⁋⁋ 81–118.

                                   6          On February 26, 2021, Thomson Reuters removed the action to federal court pursuant to

                                   7   the Class Action Fairness Act of 2005 (CAFA), 28 U.S.C. §§ 1332(d), 1453(b), and filed the

                                   8   pending motion to dismiss on April 5, 2021. Mot. Thereafter it filed a motion to stay discovery

                                   9   pending resolution of the motion to dismiss. See Docket No. 37.

                                  10                                  II.      STANDARD OF REVIEW

                                  11          Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                  12   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A
Northern District of California
 United States District Court




                                  13   complaint that fails to meet this standard may be dismissed pursuant to Rule 12(b)(6). See Fed. R.

                                  14   Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss after the Supreme Court’s

                                  15   decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corporation v. Twombly, 550

                                  16   U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must . . . suggest that the

                                  17   claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765 F.3d 1123, 1135 (9th

                                  18   Cir. 2014). The court “accept[s] factual allegations in the complaint as true and construe[s] the

                                  19   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                  20   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a complaint . . . may not

                                  21   simply recite the elements of a cause of action [and] must contain sufficient allegations of

                                  22   underlying facts to give fair notice and to enable the opposing party to defend itself effectively.”

                                  23   Levitt, 765 F.3d at 1135 (quoting Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d

                                  24   990, 996 (9th Cir. 2014)). “A claim has facial plausibility when the Plaintiff pleads factual

                                  25   content that allows the court to draw the reasonable inference that the Defendant is liable for the

                                  26   misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a

                                  27   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                  28   unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).
                                                                                          3
                                            Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 4 of 29




                                   1                                         III.     DISCUSSION

                                   2   A.      Right of Publicity

                                   3           California has long recognized a right of publicity (also known as a “commercial

                                   4   misappropriation” claim), which protects a person’s name and likeness against appropriation by

                                   5   others for their commercial advantage. Downing v. Abercrombie & Fitch, 265 F.3d 994, 1001

                                   6   (9th Cir. 2001). There are two ways to assert a right of publicity claim: a common law cause of

                                   7   action for commercial misappropriation, and a statutory remedy for commercial misappropriation

                                   8   under section 3344 of the California Civil Code. Id. To state a common law claim for

                                   9   commercial misappropriation, “a plaintiff must prove: ‘(1) the defendant’s use of the plaintiff’s

                                  10   identity; (2) the appropriation of plaintiff’s name or likeness to defendant’s advantage,

                                  11   commercially or otherwise; (3) lack of consent; and (4) resulting injury.’” Stewart v. Rolling

                                  12   Stone LLC, 105 Cal. Rptr. 3d 98, 111 (Ct. App. 2010), as modified on denial of reh’g (Feb. 24,
Northern District of California
 United States District Court




                                  13   2010) (quoting Eastwood v. Sup. Ct., 198 Cal. Rptr. 342, 347 (Ct. App. 1983)); see also

                                  14   Newcombe v. Adolf Coors Co., 157 F.3d 686, 692 (9th Cir.1998) (listing the same factors). To

                                  15   state a statutory claim under section 3344,1 a plaintiff must plead all the elements of the common

                                  16   law claim and must also prove (5) “a knowing use by the defendant,” and (6) “a direct connection

                                  17   between the alleged use and the commercial purpose.” Downing, 265 F.3d at 1001.2

                                  18           Thomson Reuters challenges only the “use” and “appropriation” elements of Plaintiffs’

                                  19   right of publicity claims. It also contends that Plaintiffs’ right of publicity claims are barred by the

                                  20   First Amendment and that their section 3344 claim is barred by the newsworthy exception. This

                                  21   order will address each of these challenges in turn.

                                  22

                                  23   1
                                        Although Plaintiffs are not raising a separate claim under section 3344, their claim under the
                                  24   unlawful prong of the UCL is predicated on a violation of section 3344. See Compl. ⁋ 94.
                                       2
                                  25     These two additional requirements are laid out in the language of the statute: section 3344(a)
                                       states that “[a]ny person who knowingly uses another’s name, voice, signature, photograph, or
                                  26   likeness, in any manner, . . . shall be liable for any damages sustained by the person or persons
                                       injured as a result thereof,” Cal Civ. Code § 3344(a); and section 3344(e) states that “it shall be a
                                  27   question of fact whether or not the use of the person’s name, voice, signature, photograph, or
                                       likeness was so directly connected with the commercial sponsorship or with the paid advertising
                                  28   as to constitute a use for which consent is required under subdivision (a),” id. § 3344(e) (emphasis
                                       added).
                                                                                            4
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 5 of 29




                                   1          1.      Use of Plaintiffs’ Identities

                                   2          Thomson Reuters argues that “[t]he display of a plaintiff’s name or likeness in third-party

                                   3   content” does not constitute “use” of the Plaintiffs’ identity for purposes of a right of publicity

                                   4   claim. Mot. at 7. But the dossiers on the CLEAR platform are not “third-party content,” they are

                                   5   created by Thomson Reuters, albeit from third-party sources. By contrast, the cases Thomson

                                   6   Reuters cites involved clearly “third-party content,” i.e. third parties posting people’s personal

                                   7   information on the defendant’s websites. For example, in Perfect 10, Inc. v. Google, Inc., third

                                   8   parties posted models’ names and likenesses on websites hosted by Google. See CV 04-9484

                                   9   AHM (SHx), 2010 WL 9479060, at *13 (C.D. Cal. July 30, 2010). Similarly, in Cross v.

                                  10   Facebook, Inc., third-party users posted the plaintiff’s name and likeness on Facebook. See 222

                                  11   Cal. Rptr. 3d 250, 265–66 (Ct. App. 217). In those cases, Google and Facebook—unlike

                                  12   Thomson Reuters—were not posting or sharing the plaintiffs’ identities; they were simply
Northern District of California
 United States District Court




                                  13   providing the websites or platforms where others posted that information.

                                  14          This case is more akin to Perkins v. LinkedIn Corporation, where the plaintiffs’ complaint

                                  15   alleged that, when they created a LinkedIn account, the company automatically sent emails signed

                                  16   by the plaintiffs to all their contacts saying “I’d like to add you to my professional network.” 53

                                  17   F. Supp. 3d 1190, 1215–17 (N.D. Cal. 2014). Similarly, in Fraley v. Facebook, Facebook

                                  18   allegedly posted “sponsored stories” on users’ pages with other users’ names, pictures, and an

                                  19   assertion that the other users “liked” certain advertisers. 830 F. Supp. 2d 785, 791–92 (N.D. Cal.

                                  20   2011). In those cases, it was LinkedIn that sent the emails and Facebook that posted the sponsored

                                  21   stories, not third parties. Likewise here, it is Thomson Reuters that posted the dossiers with

                                  22   Plaintiffs’ name, likeness, and personal information on its CLEAR platform. In other words,

                                  23   Thomson Reuters—not third parties—used Plaintiffs’ identities.

                                  24          Accordingly, the Court concludes that Plaintiffs’ have properly pled that Defendant has

                                  25   “used” their names and likenesses for purposes of stating a right of publicity claim.

                                  26          2.      Appropriation of Plaintiffs’ Name or Likeness For A Commercial Advantage

                                  27          Thomson Reuters also argues it does not appropriate Plaintiffs’ name, likeness, or personal

                                  28   information for a commercial advantage because it is not using that information “for purposes of
                                                                                          5
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 6 of 29




                                   1   publicity,” i.e., “for promotional purposes or to imply an endorsement.” Mot. at 8 (citing

                                   2   Restatement (Second) of Torts § 652C cmt d (1977)). Indeed, the Ninth Circuit and the California

                                   3   Supreme Court have explained that the right of publicity was conceived and is most often applied

                                   4   to protect against the unauthorized use of celebrities’ name and likeness to advertise or promote a

                                   5   product or service. See White v. Samsung Elecs., Am., Inc., 971 F.2d 1395, 1396 (9th Cir.

                                   6   1992), as amended (Aug. 19, 1992) (“The right of publicity was developed to protect the

                                   7   commercial interest of celebrities in their identities. The theory of the right is that a celebrity’s

                                   8   identity can be valuable in the promotion of products.” (emphasis added) (quoting Carson v.

                                   9   Here’s Johnny Portable Toilets, Inc., 698 F.2d 831, 835 (6th Cir. 1983)); Lugosi v. Universal

                                  10   Pictures, 603 P.2d 425, 431 (1979) (“[T]he so-called right of publicity means in essence that the

                                  11   reaction of the public to name and likeness . . . endows the name and likeness of the person

                                  12   involved with commercially exploitable opportunities. The protection of name and likeness from
Northern District of California
 United States District Court




                                  13   unwarranted intrusion or exploitation is the heart of the law of privacy.”). As a result, right of

                                  14   publicity cases involve the unauthorized use of someone’s—typically a celebrity’s—name or

                                  15   likeness in commercial advertisings or promotions.

                                  16          Defendant’s first argument is that this is not a right of publicity case because it does not

                                  17   involve an advertisement that uses Plaintiffs’ name or likeness to suggest an endorsement. See

                                  18   e.g., Perkins, 53 F. Supp. 3d at 1190 (unauthorized emails representing that the plaintiffs endorsed

                                  19   the use of LinkedIn); Fraley, 830 F. Supp. 2d at 791 (unauthorized “sponsored stories”

                                  20   representing that the plaintiffs endorsed certain products advertised on Facebook); Abdul-Jabbar

                                  21   v. Gen. Motors Corp., 85 F.3d 407, 410 (9th Cir. 1996) (commercial falsely representing that

                                  22   Kareem Abdul-Jabbar endorsed “the ‘88 Oldsmobile”); Fairfield v. Am. Photocopy Equip. Co.,

                                  23   291 P.2d 194, 197 (Ct. App. 1955) (advertisement falsely representing that plaintiff, a famous

                                  24   lawyer, was a satisfied user of defendant’s product). It is true that Thomson Reuters in no way

                                  25   suggests that Plaintiffs endorse its dossiers or any of its other products.

                                  26          But this distinction is not dispositive because the Ninth Circuit and the California Court of

                                  27   Appeal have held that commercial appropriation in a right of publicity case does not require the

                                  28   suggestion of an endorsement. See Abdul-Jabbar, 85 F.3d at 414 (“California law has not
                                                                                          6
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 7 of 29




                                   1   imposed any requirement that the unauthorized use or publication of a person’s name or picture be

                                   2   suggestive of an endorsement or association with the injured person.” (quoting Eastwood, 198 Cal.

                                   3   Rptr. at 347–48)). In Eastwood, for example, the National Enquirer used Clint Eastwood’s name

                                   4   and photograph in an allegedly false news piece titled “Clint Eastwood in a Love Triangle with

                                   5   Tanya Tucker.” 198 Cal. Rptr. at 349. The “news” piece did not state or imply that Clint

                                   6   Eastwood endorsed or in any way wanted readers to purchase the Enquirer. Id. Instead, the court

                                   7   explained that the Enquirer “used Eastwood’s personality and fame . . . [t]o the extent their use [of

                                   8   Eastwood’s name and photograph in the news piece] attracted the readers’ attention.” Id.

                                   9   Therefore, the Eastwood court explicitly held that “the appearance of an endorsement is not the

                                  10   sine qua non of a claim for commercial appropriation.” Id. at 348.

                                  11          Plaintiffs therefore correctly argue that here, as in Eastwood, their names, likeness, and

                                  12   personal information is what attracts the attention of Thomson Reuters’s customers to the dossiers
Northern District of California
 United States District Court




                                  13   on the CLEAR platform, even if Thomson Reuters is not suggesting that Plaintiffs endorse its

                                  14   dossiers. The only reason CLEAR subscribers pay Thomson Reuters is to have direct access to

                                  15   Plaintiffs’ personal information, regardless of whether Plaintiffs authorized or endorsed the

                                  16   creation of the dossiers. The Court therefore cannot conclude that this is not a right of publicity

                                  17   case simply because Thomson Reuters is not suggesting that Plaintiffs endorse its dossiers.

                                  18          Thomson Reuters’s second argument is more persuasive: this is not a right of publicity

                                  19   case because Thomson Reuters is not using Plaintiffs’ name or likeness “for promotional

                                  20   purposes,” i.e., to advertise or promote a separate product or service. Virtually all right of

                                  21   publicity cases involve the use of a person’s name or likeness to advertise a separate product or

                                  22   service. See e.g., Hilton v. Hallmark Cards, 599 F.3d 894, 899–900 (9th Cir. 2010) (unauthorized

                                  23   use of Paris Hilton’s image and catch phrase on defendant’s greeting cards); Solano v. Playgirl,

                                  24   Inc., 292 F.3d 1078, 1081–82 (9th Cir. 2002) (unauthorized use of Jose Solano, Jr.’s photograph

                                  25   on the cover of adult magazine); Downing, 265 F.3d at 999–1000 (unauthorized use of plaintiffs’

                                  26   photograph from a surfing competition on advertisement for defendant’s clothes); Newcombe, 157

                                  27   F.3d at 689 (unauthorized use of a drawing allegedly depicting Donald Newcombe on

                                  28   advertisement for defendant’s beer); Wendt v. Host Int'l, Inc., 125 F.3d 806, 808 (9th Cir. 1997)
                                                                                         7
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 8 of 29




                                   1   (unauthorized use of animatronic robots based on actors’ likenesses placed in the defendant’s

                                   2   airport bars resembling the set of the television program where the actors played principal

                                   3   characters); Abdul-Jabbar, 85 F.3d at 410 (unauthorized use of Kareem Abdul-Jabbar’s identity on

                                   4   advertisement for “the ‘88 Oldmosbile”); White, 971 F.2d at 1396 (unauthorized use of a robot

                                   5   resembling Vanna White on advertisement for defendant’s electronics); Eastwood, 198 Cal. Rptr.

                                   6   at 347–48 (unauthorized use of Clint Eastwood’s name and photograph on the cover of magazine).

                                   7   Here, by contrast, Plaintiffs allege the product is their name, likeness, and personal information.

                                   8   Plaintiffs do not cite a single right of publicity case with analogous facts. Although the publishing

                                   9   of Plaintiffs’ most private and intimate information for profit might be a gross invasion of their

                                  10   privacy, it is not a misappropriation of their name or likeness to advertise or promote a separate

                                  11   product or service.

                                  12          This case is also dissimilar from right of publicity cases involving social media platforms
Northern District of California
 United States District Court




                                  13   using the names and likeness of their users. Even those cases always involve an advertisement or

                                  14   promotion for a separate product or service. One example is Perkins, where Judge Koh refused to

                                  15   dismiss a right of publicity claim because LinkedIn placed its users’ names and photographs—

                                  16   without their authorization—in “endorsement emails,” i.e., advertisements, encouraging other

                                  17   users to join the LinkedIn platform. 53 F. Supp. 3d at 1199. Another example is Fraley, where

                                  18   Judge Koh also refused to dismiss right of publicity claims because Facebook placed its users’

                                  19   names and photographs—without their authorization—in “Sponsored Stories,” which are “a form

                                  20   of paid advertisement[s] that appear[] on a member’s Facebook page and that generally consists of

                                  21   another Friend’s name, profile picture, and an assertion that the person ‘likes’ the advertiser.” 830

                                  22   F. Supp. 2d at 791. Unlike here, the defendants in Perkins and Fraley were using their users’

                                  23   names and likeness to advertise a separate product or service, namely, the LinkedIn platform in

                                  24   Perkins and the third-party advertisers’ products in Fraley. The use of a person’s name and

                                  25   likeness to promote a product (other than that which pertains to the person themselves) is the

                                  26   essence of an “appropriation” of one’s name or likeness. No such appropriation is alleged here;

                                  27   unlike Perkins and Fraley, Plaintiffs’ name or likeness in this case were not sent to unsuspecting

                                  28   CLEAR users to advertise or promote the CLEAR platform or some other third party’s products or
                                                                                         8
                                            Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 9 of 29




                                   1   services; they were sent only to CLEAR subscribers who deliberately paid Thomson Reuters to

                                   2   receive information about them.

                                   3           This case is more akin to In re Facebook, Inc., Consumer Privacy User Profile Litigation

                                   4   (“In re Facebook”), where Judge Chhabria dismissed plaintiffs’ right of publicity claim because

                                   5   “[t]he allegations about how Facebook shared the plaintiffs’ information with third parties is

                                   6   categorically different from the type of conduct made unlawful by this tort, such as using a

                                   7   plaintiff’s face or name to promote a product or service.” 402 F. Supp. 3d 767, 803 (N.D. Cal.

                                   8   2019). In that case, like here, the plaintiffs alleged Facebook made their sensitive personal

                                   9   information available to third parties, including Cambridge Analytica (a British political

                                  10   consulting firm), application developers, whitelisted applications, and Facebook’s business

                                  11   partners, and failed to prevent those third parties from selling or otherwise misusing the

                                  12   information. Id. at 779–82. This Court agrees with In re Facebook that the injury Plaintiffs
Northern District of California
 United States District Court




                                  13   suffered here—although deeply concerning and perhaps a violation of their privacy—is not a

                                  14   violation of their right of publicity because their name or likeness is not being “appropriated” and

                                  15   used to advertise a separate product or service. Cambridge Analytica, and the other third parties in

                                  16   In re Facebook, paid Facebook specifically to obtain its users’ personal information. The same is

                                  17   true here.

                                  18           In sum, the Court agrees with Thomson Reuters that Plaintiffs have failed to state a claim

                                  19   for a violation of the tight of publicity because Thomson Reuters did not appropriate their name or

                                  20   likeness.3

                                  21   B.      UCL Claims

                                  22           The UCL “prohibits, and provides civil remedies for, unfair competition, which it defines

                                  23   as ‘any unlawful, unfair or fraudulent business act or practice.’” Kwikset Corp. v. Super. Ct., 246

                                  24   P.3d 877, 883 (Cal. 2011) (quoting Cal. Bus. & Prof. Code § 17200). Here, Plaintiffs allege that

                                  25   Thomson Reuters engaged in unlawful and unfair (but not fraudulent) business practices. Compl.

                                  26
                                  27   3
                                         Because the Court finds that Plaintiffs have failed to state right of publicity claims, it need not
                                  28   address Thomson Reuters’s argument that those claims are barred by its First Amendment right to
                                       free speech or by the newsworthy exception.
                                                                                          9
                                           Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 10 of 29




                                   1   ¶¶ 90–104 (monetary relief), 111–18 (injunctive relief). Thomson Reuters challenges Plaintiffs’

                                   2   claims under both prongs. It also argues that Plaintiffs are precluded from obtaining equitable

                                   3   relief under the UCL because they have an adequate remedy at law. The Court will address each

                                   4   of these arguments in turn.

                                   5           1.     Unlawful

                                   6           Plaintiffs’ claims under the unlawful prong of the UCL are entirely predicated on their

                                   7   common law and statutory right of publicity claims. See id. ⁋⁋ 93, 94–110. Because Plaintiffs

                                   8   failed to properly plead those predicate claims, see supra Part III.A, they have also failed to

                                   9   plausibly plead their claim under the unlawful prong of the UCL.

                                  10           2.     Unfair

                                  11           According to Thomson Reuters, its conduct is not “unfair” under the UCL because it is (1)

                                  12   expressly permitted by the California Consumer Privacy Act (CCPA), Cal Civ. Code §§
Northern District of California
 United States District Court




                                  13   1798.100–1798.199.95, and (2) does not meet any of the tests used by California courts for unfair

                                  14   conduct. This Court disagrees.

                                  15                  a.       CCPA Defense

                                  16           Under the CCPA, “[a] consumer4 shall have the right, at any time, to direct a business that

                                  17   sells personal information about the consumer to third parties not to sell the consumer’s personal

                                  18   information. This right may be referred to as the right to opt-out.” Cal Civ. Code § 1798.20.

                                  19   Relying on this statutory language, Thomson Reuters argues its conduct cannot be unfair because

                                  20   the CCPA expressly allows it to sell Plaintiffs’ personal information if it provides Plaintiffs a

                                  21   mechanism to opt out of such sale. Mot. at 15–16 (citing Compl. ⁋⁋ 46–47, 57).

                                  22           This is a meritless argument for multiple reasons. As an initial matter, Thomson Reuters

                                  23   does not cite a single case where the court dismissed a plaintiff’s claim that the dissemination of

                                  24   their personal information is unfair under the UCL simply because the defendant provided an

                                  25   adequate opt-out mechanism under the CCPA.

                                  26
                                  27   4
                                         Although Plaintiffs are not purchasers or users of Thomson Reuters’s products, they qualify as
                                  28   “consumers” under the CCPA, which defines that term as “a natural person who is a California
                                       resident.” Cal Civ. Code. 1798.140(g).
                                                                                        10
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 11 of 29




                                   1          Moreover, several provisions of the CCPA clearly state that the law is not meant to curtail

                                   2   other privacy statutes. For example, the CCPA explains that the private right of action it creates

                                   3   under section 17980.50 for the “unauthorized access and exfiltration, theft, or disclosure [of

                                   4   consumer’s personal information] . . . shall not be construed to relieve any party from any duties

                                   5   or obligations imposed under other law or the United States or California Constitutions.” Cal.

                                   6   Civ. Code § 1798.50(a)(1), (c). More broadly, section 1798.175 explains that the CCPA “is

                                   7   intended to further the constitutional right of privacy and to supplement existing laws relating to

                                   8   consumers’ personal information,” and that, “[w]herever possible, law relating to consumers’

                                   9   personal information should be construed to harmonize with the provisions of this title.” Id. §

                                  10   1798.175 (emphasis added). The statute goes further: “in the event of a conflict between other

                                  11   laws and the provisions of [the CCPA] the provisions of the law that afford the greatest protection

                                  12   for the right of privacy for consumers shall control.” Id.
Northern District of California
 United States District Court




                                  13          Here, the Court can easily harmonize the CCPA’s right to opt-out with Plaintiffs’ claim

                                  14   under the unfair prong of the UCL by concluding that CLEAR’s opt-out mechanism does not

                                  15   necessarily mean Thomson Reuters’s unauthorized sale of Plaintiffs’ personal information is fair

                                  16   under the UCL as a matter of law. The UCL fairness prong may provide broader protection than

                                  17   specific statutes such as the CCPA. This interpretation of both statutes controls because it

                                  18   “afford[s] the greatest protection for the right of privacy for consumers.” Id.

                                  19          Even if providing an opt-out mechanism under the CCPA was a defense, there is a

                                  20   question of fact as to whether CLEAR’s opt-out mechanism complies with the CCPA. To

                                  21   actualize the “right to opt-out” in section 1798.120,

                                  22                  [a] business . . . shall, in a form that is reasonably accessible to
                                                      consumers:
                                  23
                                                      (1) Provide a clear and conspicuous link on the business’s Internet
                                  24                  homepage, titled “Do Not Sell My Personal Information,” to an
                                                      Internet Web page that enables a consumer, or a person authorized
                                  25                  by the consumer, to opt-out of the sale of the consumer’s personal
                                                      information.
                                  26
                                  27   Cal Civ. Code §§ 1798.135(a)(1) (emphases added). Similarly, the regulations that implement the

                                  28   CCPA’s opt-out mandate also specify that
                                                                                         11
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 12 of 29




                                   1                  A business’s methods for submitting request to opt-out shall be easy
                                                      for consumers to execute and shall require minimal steps to allow
                                   2                  the consumer to opt-out. A business shall not use a method that is
                                                      designed with the purpose or has the substantial effect of subverting
                                   3                  or impairing a consumer’s choice to opt-out.
                                   4   Cal. Code Regs. tit. 11, § 999.315(h) (emphasis added). The regulations also prohibit an opt-out

                                   5   mechanism that “require[]s the consumer to provide personal information that is not necessary to

                                   6   implement the request.” Id. § 999.315(h)(4).

                                   7          The complaint here alleges that Thomson Reuters places a “tiny link” at the bottom of its

                                   8   CLEAR homepage and “provides no notice to consumers that the link exists. Nor does the

                                   9   company enable consumers who happen to find out about the link to easily make use of it.”

                                  10   Compl. ⁋⁋ 46–48. It also alleges that when both named Plaintiffs attempted to opt out by clicking

                                  11   on the small link at the bottom of the CLEAR website, “Thomson Reuters required that [they]

                                  12   provide a photograph of [their] government-issued identification card as well as a separate picture
Northern District of California
 United States District Court




                                  13   of [their] face.” Compl. ⁋⁋ 49, 57. Taking these allegations as true and drawing every inference

                                  14   in Plaintiffs’ favor, the Court cannot determine as a matter of law that CLEAR’s opt-out

                                  15   mechanism complies with the CCPA and its implementing regulations. In the words of the statute,

                                  16   CLEAR’s opt-out mechanism—as alleged in the complaint—is not “reasonably accessible to

                                  17   consumers” or “clear and conspicuous.” Cal Civ. Code §§ 1798.135(a)(1). Nor is it “easy for

                                  18   consumers” to opt-out using “minimal steps.” Cal. Code Regs. tit. 11, § 999.315(h). In fact,

                                  19   plaintiff alleges that CLEAR required Plaintiffs’ photo identifications and faces to opt out. If true,

                                  20   those allegations could easily lead a reasonable trier of fact to conclude that CLEAR’s opt-out

                                  21   mechanism, itself, is unfair under the UCL.

                                  22          Accordingly, compliance with the CCPA is not a defense to Plaintiffs’ claims that the sale

                                  23   of their personal information is an unfair business practice under the UCL. At the very least, there

                                  24   is a serious question of material fact as to whether Thomson Reuters’s opt-out mechanism even

                                  25   complies with the CCPA.

                                  26                  b.      Unfairness Allegations

                                  27          Thomson Reuters also argues that the complaint’s allegations are insufficient to state a

                                  28   claim that its unauthorized sale of Plaintiffs’ most private and personal information is an unfair
                                                                                        12
                                           Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 13 of 29




                                   1   business practice under the UCL. Mot. at 16–18. An “unfair business act or practice” is one that

                                   2   “offends an established public policy or when the practice is immoral, unethical, oppressive,

                                   3   unscrupulous or substantially injurious to consumers.” Cel-Tech Commc’ns, Inc. v. L.A. Cellular

                                   4   Tel. Co., 973 P.2d 527, 543 (Cal. 1999) (quoting State Farm Fire & Cas. Co. v. Sup. Ct., 53 Cal.

                                   5   Rptr. 2d 229, 235 (Ct. App. 1996)). In evaluating “unfair” claims, California courts apply two

                                   6   tests: the balancing test and the tethering test. See Lozano v. AT & T Wireless Servs., Inc., 504

                                   7   F.3d 718, 735 (9th Cir. 2007).5 Thomson Reuters’s conduct, as plausibly alleged in Plaintiffs’

                                   8   complaint, is unfair under either test.

                                   9                           i.      The Balancing Test

                                  10            Under the balancing test—also known as the South Bay test—courts weigh “the harm to

                                  11   the consumer against the utility of the defendant’s practice.” See Id. (citing S. Bay Chevrolet v.

                                  12   Gen. Motors Acceptance Corp., 85 Cal. Rptr. 2d 301, 316 (Ct. App. 1999)). To start, the South
Northern District of California
 United States District Court




                                  13   Bay balancing test requires an in-depth evaluation of the facts that is not suitable for the pleading

                                  14   stage. See In re Anthem, Inc. Data Breach Litig. (“In re Anthem”), 162 F. Supp. 3d 953, 990

                                  15   (N.D. Cal. 2016) (“Whether Defendants’ public policy violation is outweighed by the utility of

                                  16   their conduct under the balancing test is a question to be resolved at a later stage in this litigation.

                                  17   Thus, based on the balancing test alone, the Court DENIES Defendants’ motion to dismiss

                                  18   Plaintiffs’ UCL claim under the unfair prong.”); In re Carrier IQ, Inc., 78 F. Supp. 3d 1051, 1117

                                  19   (N.D. Cal. 2015) (“The cost-benefit analysis this test calls for is not properly suited for resolution

                                  20   at the pealing stage.”); McKell v. Washington Mut., Inc., 49 Cal. Rptr. 3d 227, 240 (Ct. App. 2006)

                                  21   (“As with the determination whether a practice is fraudulent, the determination whether it is unfair

                                  22   is one of fact which requires a review of the evidence from both parties.”). The Court declines

                                  23   Thomson Reuters’s invitation to perform the balancing test before discovery at this early pleading

                                  24   stage.

                                  25            Moreover, even if the Court were to apply the balancing test based solely on the

                                  26
                                  27   5
                                        Thomson Reuters urges this Court to apply a third test—the “FTC test”—which is inapplicable
                                  28   here because the Ninth Circuit has held it applies only to “anti-competitive conduct, rather than
                                       anti-consumer conduct.” Lozano, 504 F.3d at 736.
                                                                                        13
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 14 of 29




                                   1   allegations in the complaint—as it must at this stage—the complaint plausible alleges the harm

                                   2   caused by the unauthorized dissemination of Plaintiffs’ most private and personal information

                                   3   clearly outweighs the utility of that sale.

                                   4           On the one hand, the harm to Plaintiffs is tremendous: an all-encompassing invasion of

                                   5   Plaintiffs’ privacy, whereby virtually everything about them—including their contact information,

                                   6   partially redacted social security number, criminal history, family history, and even whether they

                                   7   got an abortion, to name just a few—is transmitted to strangers without their knowledge, let alone

                                   8   their consent. Compl. ⁋⁋ 2–4, 26–30, 33, 35, 87, 102–04, 115. The Supreme Court has long

                                   9   recognized, in no uncertain terms, that “both the common law and the literal understandings of

                                  10   privacy encompass the individual’s control of information concerning his or her person.” U.S.

                                  11   Dep’t of Just. v. Reps. Comm. For Freedom of Press, 489 U.S. 749, 763 (1989). The California

                                  12   Supreme Court has likewise underlined how deeply pernicious it is to lose one’s privacy due to
Northern District of California
 United States District Court




                                  13   forced disclosure:

                                  14                   Privacy rights also have psychological foundations emanating from
                                                       personal needs to establish and maintain identity and self-esteem by
                                  15                   controlling self-disclosure: “In a society in which multiple, often
                                                       conflicting role performances are demanded of each individual, the
                                  16                   original etymological meaning of the word ‘person’—mask—has
                                                       taken on new meaning. [People] fear exposure not only to those
                                  17                   closest to them; much of the outrage underlying the asserted right to
                                                       privacy is a reaction to exposure to persons known only through
                                  18                   business or other secondary relationships. The claim is not so much
                                                       one of total secrecy as it is of the right to define one’s circle of
                                  19                   intimacy—to choose who shall see beneath the quotidian mask.
                                                       Loss of control over which ‘face’ one puts on may result in literal
                                  20                   loss of self-identity, and is humiliating beneath the gaze of those
                                                       whose curiosity treats a human being as an object.”
                                  21

                                  22   Hill v. Nat’l Collegiate Athletic Ass’n., 865 P.2d 633, 647 (Cal. 1994) (In Bank) (emphasis added)

                                  23   (quoting Briscoe v. Reader’s Digest Ass’n, Inc., 483 P.2d 34, 37 (Cal. 1971)). CLEAR dossiers

                                  24   may deeply damage Plaintiffs by directly contravening their right to keep private their most

                                  25   intimate and personal information.

                                  26           Thomson Reuters tries to minimize this harm by pointing out that its dossiers are mere

                                  27   compilations of publicly available information. Mot. at 17. According to the complaint, however,

                                  28   Thomson Reuters boasts on its website that the CLEAR platform allows its users to uncover
                                                                                        14
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 15 of 29




                                   1   information about Plaintiffs that is “not ascertainable via public records or traditional search

                                   2   engine queries,” “facts hidden online,” and “key proprietary and public records.” Compl. ⁋⁋ 18–

                                   3   20. Indeed, the complaint alleges that the company also pulls “information from third-party data

                                   4   brokers and law enforcement agencies that are not available to the general public, including live

                                   5   cell phone records, location data from billions of license plate detections, real-time booking

                                   6   information from thousands of facilities, and millions of historical arrest records and intake

                                   7   photos.” Id. ⁋ 2. In other contexts, the Supreme Court has found that the unauthorized

                                   8   dissemination of this and other similar personal information is a significant invasion of privacy.

                                   9   See e.g., U.S. Dep’t of Def. v. Fed. Lab. Rels. Auth., 510 U.S. 487, 501 (1994) (employees

                                  10   “have some nontrivial privacy interest in nondisclosure [of their home addresses]”); Reps. Comm.

                                  11   For Freedom of Press, 489 U.S. at 749–50, 764 (unauthorized dissemination of “rap sheets” to

                                  12   third parties constitutes “an unwarranted invasion of privacy”); U.S. Dep’t of State v. Ray, 502
Northern District of California
 United States District Court




                                  13   U.S. 164, 175–76 (1991) (unauthorized dissemination of “highly personal information regarding

                                  14   marital and employment status, children, living conditions and attempts to enter the United States”

                                  15   constitutes an “invasion of privacy . . . significant when the personal information is linked to

                                  16   particular [persons]”). The California Constitution also expressly enshrines the right to privacy.

                                  17   See Cal. Const. art. 1, § 1 (“All people are by nature free and independent and have inalienable

                                  18   rights. Among these [is] . . . obtaining . . . privacy.”). See Pioneer Elecs. (USA), Inc. v. Sup. Ct.,

                                  19   150 P.3d 198, 204 (Cal. 2007) ([“W]e have explained that the right of privacy protects the

                                  20   individual's reasonable expectation of privacy against a serious invasion; Am. Acad. of Pediatrics

                                  21   v. Lungren, 940 P.2d 797, 808 (Cal. 1997) (“The California Constitution, by contrast [to the U.S.

                                  22   Constitution], contains in article I, section 1, an explicit guarantee of the right of “privacy.”); Hill,

                                  23   865 P.2d at 644 (Cal. 1994)(“[T]he Privacy Initiative in article I, section 1 of the California

                                  24   Constitution creates a right of action against private as well as government entities.”); Leonel v.

                                  25   Am. Airlines, Inc., 400 F.3d 702, 711 (9th Cir. 2005), opinion amended on denial of reh'g, No. 03-

                                  26   15890, 2005 WL 976985 (9th Cir. Apr. 28, 2005) (“Article I, section 1 of the California

                                  27   Constitution declares privacy an inalienable right of the people of California. The right, in many

                                  28   respects broader than its federal constitutional counterpart, protects individuals from the invasion
                                                                                          15
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 16 of 29




                                   1   of their privacy not only by state actors but also by private parties.” (citation omitted)). The

                                   2   unauthorized dissemination of virtually every piece of Plaintiffs’ personal information on the

                                   3   CLEAR platform may constitute a severe invasion of privacy.

                                   4          Even assuming everything in the dossiers was otherwise publicly available, “[a]n

                                   5   individual’s interest in controlling the dissemination of information regarding personal matters

                                   6   does not dissolve simply because that information may be available to the public in some form.”

                                   7   Fed. Lab. Rels. Auth., 510 U.S. at 500. The Supreme Court has held that compiling disparate

                                   8   pieces of information about a person into a single dossier, even if the individual pieces of

                                   9   information are publicly available, constitutes a significant invasion of privacy. Reps. Comm. For

                                  10   Freedom of Press, 489 U.S. at 763. In fact, the Supreme Court in Reporters Committee for

                                  11   Freedom of Press noted that there was a “distinction, in terms of personal privacy, between

                                  12   scattered disclosure of the bits of information contained in a rap sheet and revelation of the rap
Northern District of California
 United States District Court




                                  13   sheet as a whole.” 489 U.S. at 763. The Court underlined that “there is a vast difference between

                                  14   the public records that might be found after a diligent search of courthouse files, county archives,

                                  15   and local police stations throughout the country and a computerized summary located in a single

                                  16   clearinghouse of information.” Id. at 764. Here, too, compiling bits of Plaintiffs’ personal

                                  17   information scattered throughout the internet (and allegedly in non-public sources) into a dossier is

                                  18   a significant invasion of privacy because it is much easier to access that information in one place.

                                  19   Otherwise why would CLEAR subscribers pay to access the dossiers? That some of Plaintiffs’

                                  20   personal information on the CLEAR dossiers comes from publicly available sources does not

                                  21   diminish the significant harm Plaintiffs suffer from the sale of that compiled information to

                                  22   whomever is willing to pay for it.

                                  23          Thomson Reuters cites Cox Broadcasting Corp. v. Cohn for the proposition that “interests

                                  24   in privacy fade when the information involved appears on the public record.” 420 U.S. 469, 494–

                                  25   95 (1975). In that case, the Court held that the State of Georgia could not impose civil liability on

                                  26   a journalist for publishing the name of a sexual assault survivor obtained from court records. Id. at

                                  27   496–97. The central reasoning of Cox Broadcasting was that “[p]ublic records by their very

                                  28   nature are of interest to those concerned with the administration of government, and a public
                                                                                         16
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 17 of 29




                                   1   benefit is performed by the reporting of the true contents of the records by the media.” Id. at 495.

                                   2   Here, by contrast, Thomson Reuters is not a journalist performing a “public benefit” by making

                                   3   Plaintiffs’ personal information available to the public. Rather, the company’s dissemination of

                                   4   this information only benefits the private parties who purchase the CLEAR dossiers. All the other

                                   5   cases cited by Thomson Reuters to suggest that there is no privacy right in speech derived from

                                   6   public records are similarly inapposite because they involve journalists disclosing publicly

                                   7   available information to the general public. See e.g., Bartnicki v. Vopper, 532 U.S. 514 (2001)

                                   8   (media defendants broadcasting cellular telephone conversation taped and given to them without

                                   9   the speakers’ consent); The Fla. Star v. B.J.F., 491 U.S. 524 (1989) (newspaper publishing sexual

                                  10   assault survivor’s name from a publicly released police report); Smith v. Daily Mail Pub. Co., 443

                                  11   U.S. 97 (1979) (newspaper publishing name of minor charged as a juvenile offender); Okla.

                                  12   Publ’g Co. v. Dist. Ct. In & For Okla. Cnty, 430 U.S. 308 (1977) (newspapers publishing name or
Northern District of California
 United States District Court




                                  13   picture of minor child involved in juvenile proceeding). Moreover, none of these cases involve

                                  14   the compilation and aggregation of information on the scale alleged here.

                                  15           Against this well-pleaded substantial harm to Plaintiffs, Thomson Reuters simply states in

                                  16   conclusory fashion that the utility of its unauthorized sale of Plaintiffs’ personal information is

                                  17   “substantial.” Mot. 17. Without more, the Court has no basis for finding as a matter of law that

                                  18   this sale has any utility, much less that its utility outweighs the gravity of the alleged harm to

                                  19   Plaintiffs.

                                  20           Accordingly, Thomson Reuters’s sale of Plaintiffs’ most private and personal information

                                  21   states a claim under the unfair prong of the UCL.

                                  22                          ii.     The Tethering Test

                                  23           Under the tethering test—also known as the Cel-Tech test—“the unfairness must ‘be

                                  24   tethered to some legislatively declared policy.’” Lozano, 504 F.3d at 736 (quoting Cel-Tech, 973

                                  25   P.2d at 544). This test is easily satisfied here because numerous California statutes—including the

                                  26   CCPA—“reflect ‘California’s public policy of protecting consumer data.’” In re Anthem, 162 F.

                                  27   Supp. 3d at 990 (quoting In re Adobe Sys., Inc. Priv. Litig. (“In re Adobe”), 66 F. Supp. 3d 1197,

                                  28   1227 (N.D. Cal. 2014)); see also Cal. Const. art. 1, § 1 (“All people are by nature free and
                                                                                         17
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 18 of 29




                                   1   independent and have inalienable rights. Among these [is] . . . obtaining . . . privacy”); Cal. Civ.

                                   2   Code § 1798.1 (“The Legislature declares that . . . all individuals have a right of privacy in

                                   3   information pertaining to them . . The increasing use of computers . . . has greatly magnified the

                                   4   potential risk to individual privacy that can occur from the maintenance of personal

                                   5   information.”); Cal. Civ. Code § 1798.81.5(a) (“It is the intent of the Legislature to ensure that

                                   6   personal information about California residents is protected.”); Cal. Bus. & Prof. Code § 22578

                                   7   (explaining that the Legislature’s intent was to have a uniform policy state-wide regarding privacy

                                   8   policies on the Internet). Hence, there are ample examples of the California legislature’s intent to

                                   9   protect Plaintiffs’ personal information and consumer data from being disseminated online, such

                                  10   that Thomson Reuters’s sale of this information “is comparable to a violation of law.” In re

                                  11   Adobe, 66 F. Supp. 3d at 1227.

                                  12          Accordingly, the Court concludes that, applying either test, Plaintiffs have plausibly pled a
Northern District of California
 United States District Court




                                  13   claim that Thomson Reuters’s unauthorized sale of their personal information on the CLEAR

                                  14   platform is an unfair business practice under the UCL.

                                  15          3.      Equitable Relief

                                  16          Finally, Thomson Reuters argues that Plaintiffs are precluded from obtaining equitable

                                  17   relief under the UCL because they “also seek monetary damages” as compensation for their right

                                  18   of publicity and unjust enrichment claims, and therefore have an adequate remedy at law. Mot. at

                                  19   18. Indeed, the Ninth Circuit recently held in Sonner v. Premier Nutrition Corp. that a plaintiff

                                  20   “must establish that she lacks an adequate remedy at law before securing equitable restitution for

                                  21   past harm under the UCL and CLRA.” 971 F.3d. 834, 884 (9th Cir. 2020) (emphasis added).

                                  22   Even though the Court is dismissing their right of publicity claims under the first cause of action,

                                  23   see supra Part III.A., Plaintiffs’ unjust enrichment claim under the third cause of action survives,

                                  24   see infra Part III.C., and is “an adequate remedy at law” for which Plaintiffs are seeking “equitable

                                  25   relief including restitution and disgorgement of all revenues, earnings, and profits that Thomson

                                  26   Reuters obtained as a result of its unlawful and wrongful conduct.” Compl. ¶ 109. In other words,

                                  27   Plaintiffs seek “the same amount of money for the same harm” in their unjust enrichment and

                                  28   UCL claims. Sonner, 971 F.3d at 834. Accordingly, under Sonner, the Court must dismiss
                                                                                         18
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 19 of 29




                                   1   Plaintiffs’ second cause of action for monetary relief under the UCL. Id. ¶¶ 90–104.

                                   2          However, in their fourth cause of action, Plaintiffs are also seeking equitable relief in the

                                   3   form of an injunction under the UCL. Id. ¶¶ 111–118. This Court has explained that “equitable

                                   4   relief can come in different forms—for example, injunctive relief or restitution.” See Julian v.

                                   5   TTE Tech., Inc., No. 20-CV-02857-EMC, 2020 WL 6743912, at *4 (N.D. Cal. Nov. 17, 2020).

                                   6   The holding in Sonner applies only to “equitable restitution for past harm under the UCL,” not to

                                   7   an injunction for future harm. 971 F.3d. at 884 (emphasis added). Therefore, Plaintiffs are not

                                   8   barred from seeking equitable relief in the form of an injunction under the UCL.

                                   9          Admittedly, one court in this district and several courts in California have applied Sonner

                                  10   to injunctive relief claims under the UCL, typically in cases where monetary damages can

                                  11   compensate for the harm suffered, such as overpayment for defective or falsely advertised

                                  12   products. See, e.g., Zaback v. Kellogg Sales Co., No. 3:20-cv-00268-BEN-MSB, 2020 WL
Northern District of California
 United States District Court




                                  13   6381987, *4 (S.D. Cal. Oct. 29, 2020) (dismissing a UCL claim for injunctive relief because the

                                  14   plaintiff failed to allege that there was no adequate remedy at law); In re MacBook Keyboard

                                  15   Litig., No. 5:18-cv-02813-EJD, 2020 WL 6047253, at *2-3 (N.D. Cal. Oct. 13, 2020) (“Courts

                                  16   generally hold that monetary damages are an adequate remedy for claims based on an alleged

                                  17   product defect, and reject the argument that injunctive relief requiring repair or replacement is

                                  18   appropriate.”); Gibson v. Jaguar Land Rover N. Am., LLC, No. CV 20-00769 CJC (GJSx), 2020

                                  19   WL 5492990, at *3-4 (C.D. Cal. Sept. 9, 2020) (dismissing UCL claims for injunction and

                                  20   restitution based on Sonner); Teresa Adams v. Cole Haan, LLC, No. Sacv 20-913 JVS (DFMx),

                                  21   2020 WL 5648605, at *2 (C.D. Cal. Sept. 3, 2020) (finding, under the reasoning of Sonner, that

                                  22   there is no “exception for injunctions as opposed to other forms of equitable relief”); Schertz v.

                                  23   Ford Motor Co., No. CV 20-03221 TJH (PVCx), 2020 WL 5919731, at *2 (C.D. Cal. July 27,

                                  24   2020) (dismissing UCL claims for injunction and restitution where the plaintiff failed to allege

                                  25   that there was no adequate remedy at law).

                                  26          More recently, however, other courts have declined to apply Sonner to bar UCL claims for

                                  27   injunctive relief, recognizing that the prospect of paying damages is sometimes insufficient to

                                  28   deter a defendant from engaging in an alleged unlawful, unfair, or fraudulent business practice.
                                                                                        19
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 20 of 29




                                   1   See Zeiger v. WellPet LLC, No. 3:17-CV-04056-WHO, 2021 WL 756109, at *21 (N.D. Cal. Feb.

                                   2   26, 2021) (“Assuming that Sonner applies to injunctive relief, Zeiger has shown that monetary

                                   3   damages for past harm are an inadequate remedy for . . . future harm. . . . Damages would

                                   4   compensate Zeiger for his past purchases. An injunction would ensure that he (and other

                                   5   consumers) can rely on WellPet’s representations in the future.”); Andino v. Apple, Inc., No. 2:20-

                                   6   CV-01628-JAM-AC, 2021 WL 1549667, at *5 (E.D. Cal. Apr. 20, 2021) (“Sonner does not

                                   7   warrant dismissal of [the plaintiff’s] request for injunctive relief. Money damages are an

                                   8   inadequate remedy for future harm, as they will not prevent Defendant from continuing the

                                   9   allegedly deceptive practice.”). Without an injunction, as in Zeiger and Andino, there is no way

                                  10   the Court can ensure that Thomson Reuters will stop selling Plaintiffs’ personal information

                                  11   without their consent. Damages for past sales are not likely to dissuade Thomson Reuters from

                                  12   continuing this behavior in the future.
Northern District of California
 United States District Court




                                  13          More importantly, the instant case is fundamentally different from typical UCL cases

                                  14   involving defective products or false advertising because the injury here is an invasion of privacy

                                  15   that can never be fully remedied through damages. See Meyer v. Portfolio Recovery Assocs., LLC,

                                  16   707 F.3d 1036, 1045 (9th Cir. 2012) (violation of privacy is “irreparable harm”); Ne. Fla. Chapter

                                  17   of Ass’n of Gen. Contractors of Am. v. City of Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990)

                                  18   (“[I]nvasions of privacy, because of their intangible nature, could not be compensated for by

                                  19   monetary damages[.]”); Maxcrest Ltd. v. United States, No. 15-MC-80270-JST, 2016 WL

                                  20   6599463, at *4 (N.D. Cal. Nov. 7, 2016) (“[A]ny harm to Maxcrest’s privacy interests would be

                                  21   irreparable because ‘there is nothing a court can do to withdraw all knowledge or information that

                                  22   IRS agents may have acquired by examination of the [the requested information]’ once that

                                  23   information has already been divulged.” (quoting Church of Scientology of Cal. v. United States,

                                  24   506 U.S. 9, 13 (1992))). Even if Plaintiffs could obtain damages the unauthorized sale of their

                                  25   personal information to third parties, that amount will not compensate them adequately for the

                                  26   irreparable loss of their privacy.

                                  27          Accordingly, the Court concludes that Plaintiffs can seek equitable relief in the form of an

                                  28   injunction for their UCL claims.
                                                                                        20
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 21 of 29




                                   1   C.     Unjust Enrichment Claim

                                   2          The Court rejects Thomson Reuters’s argument that unjust enrichment is not a standalone

                                   3   cause of action and thus cannot be asserted, because that argument is based on outdated law. Mot.

                                   4   at 18 (citing Low v. LinkedIn Corp., 900 F. Supp. 2d 1010, 1031 (N.D. Cal. 2012)). The Ninth

                                   5   Circuit has allowed a claim for unjust enrichment “as an independent cause of action or a quasi-

                                   6   contract claim for restitution.” ESG Capital Partners, LP v. Stratos, 828 F.3d 1023, 1038 (9th Cir.

                                   7   2016). In doing so, the court recognized that “[s]ome California courts allow a plaintiff to state a

                                   8   cause of action for unjust enrichment, while others have maintained that California has no such

                                   9   cause of action.” Id.

                                  10          More recently, albeit in an unpublished order, the Ninth Circuit explained that

                                  11   “California’s case law on whether unjust enrichment could be sustained as a standalone cause of

                                  12   action was uncertain and inconsistent. But [in 2015], the California Supreme Court . . . clarified
Northern District of California
 United States District Court




                                  13   California law, allowing an independent claim for unjust enrichment to proceed in an insurance

                                  14   dispute.” Bruton v. Gerber Prod. Co., 703 F. App’x 468, 470 (9th Cir. 2017). Indeed, the

                                  15   California Supreme Court held in Hartford Casualty Insurance Co. v. J.R. Marketing, L.L.C. that

                                  16   an insurer could bring a standalone unjust enrichment claim against its insured’s legal counsel for

                                  17   “‘padd[ing]’ their bills by charging fees that were, in part, excessive, unreasonable, and

                                  18   unnecessary.” 353 P.3d 319, 322 (Cal. 2015). District courts in the Ninth Circuit have since

                                  19   routinely recognized standalone unjust enrichment claims. See e.g., Hart v. TWC Prod. & Tech.

                                  20   LLC, No. 20-CV-03842-JST, 2021 WL 1032354, at *8 (N.D. Cal. Mar. 17, 2021) (“Even though

                                  21   the Court earlier concluded that Hart ‘suffered no economic loss from the disclosure of [his]

                                  22   information, [he] may proceed at this stage on a claim for unjust enrichment to recover the gains

                                  23   that [TWC] realized from its allegedly improper conduct.’” (quoting In re Facebook, 402 F. Supp.

                                  24   3d at 893)); Wu v. Sunrider Corp., No. CV 17-4825 DSF (SSX), 2017 WL 6880087, at *4 (C.D.

                                  25   Cal. Oct. 10, 2017) (“Defendants rely on outdated precedent. As the Ninth Circuit noted, the

                                  26   California Supreme Court has recently clarified that unjust enrichment may be sustained as a

                                  27   stand-alone cause of action.”).

                                  28          Accordingly, because Hartford and ESG Capital Partners are binding precedent, and
                                                                                        21
                                           Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 22 of 29




                                   1   Bruton is persuasive precedent, this Court concludes that Plaintiffs can raise a standalone unjust

                                   2   enrichment claim.

                                   3   D.      The Communications Decency Act

                                   4           The Communications Decency Act of 1996 (CDA), 47 U.S.C. § 230, provides, in relevant

                                   5   part,
                                                      (1) Treatment of publisher or speaker
                                   6
                                                      No provider or user of an interactive computer service shall be
                                   7                  treated as the publisher or speaker of any information provided by
                                                      another information content provider.
                                   8
                                                      (2) Civil liability
                                   9
                                                      No provider or user of an interactive computer service shall be held
                                  10                  liable on account of—
                                  11                          (A) any action voluntarily taken in good faith to restrict
                                                              access to or availability of material that the provider or user
                                  12                          considers to be obscene, lewd, lascivious, filthy, excessively
Northern District of California
 United States District Court




                                                              violent, harassing, or otherwise objectionable, whether or not
                                  13                          such material is constitutionally protected.
                                  14   47 U.S.C. § 230(c). Thus, the CDA immunizes providers of an “interactive computer service”6

                                  15   (i.e. Facebook, Twitter, LinkedIn, etc.) from liability for content independently created or

                                  16   developed by third-party “information content providers”7 (i.e., users), unless the interactive

                                  17   computer service created or developed part of that content. Accordingly, “any activity that can be

                                  18   boiled down to deciding whether to exclude material that third parties seek to post online is

                                  19   perforce immune under section 230.” Fair Housing Council of San Fernando Valley v.

                                  20   Roommates.com, LLC, 521 F.3d 1157, 1170–71 (9th Cir.2008) (en banc). The CDA allows

                                  21   websites like Facebook or Twitter to take down objectionable content posted by their users

                                  22   without becoming liable either for the content they do not take down, 47 U.S.C. § 230(c)(1), or for

                                  23   taking down content in good faith, id. § 230(c)(2)(A).

                                  24

                                  25
                                       6
                                         An “interactive computer service” is defined as “any information service, system, or access
                                       software provider that provides or enables computer access by multiple users to a computer server,
                                  26   including specifically a service or system that provides access to the Internet and such systems
                                       operated or services offered by libraries or educational institutions.” Id. § 230(f)(2).
                                  27   7
                                        An “information content provider” is defined as “any person or entity that is responsible, in
                                  28   whole or in part, for the creation or development of information provided through the Internet or
                                       any other interactive computer service.” Id. § 230(f)(3) (emphasis added).
                                                                                       22
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 23 of 29




                                   1          The Court is not persuaded by Thomson Reuters’s contention that the CDA immunizes it

                                   2   from civil liability stemming from the unauthorized sale of Plaintiffs’ personal information. Mot.

                                   3   at 19–23. In the Ninth Circuit, §230(c)(1) only immunizes “(1) a provider or user of an interactive

                                   4   computer service (2) whom a plaintiff seeks to treat, under a state law cause of action, as a

                                   5   publisher or speaker (3) of information provided by another information content

                                   6   provider.” HomeAway.com, Inc. v. City of Santa Monica, 918 F.3d 676, 681 (9th Cir. 2019)

                                   7   (quoting Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1100–01 (9th Cir. 2009)). Thomson Reuters fails

                                   8   to meet the second and third requirements of this test.

                                   9          First, the Ninth Circuit has been very clear that a plaintiff seeks to treat an interactive

                                  10   computer service as a “publisher or speaker” under § 230(c)(1) only when it is asking that service

                                  11   to “review[], edit[], and decid[e] whether to publish or withdraw from publication third-party

                                  12   content.” Id. (quoting Barnes, 570 F.3d at 1102). Here, Plaintiffs are not seeking to hold
Northern District of California
 United States District Court




                                  13   Thomson Reuters liable “as the publisher or speaker” because they are not asking it to monitor

                                  14   third-party content; they are asking to moderate its own content.

                                  15          Second, and relatedly, the “information” at issue here—the dossiers with Plaintiffs’

                                  16   personal information—is not “provided by another information content provider.” 47 U.S.C. §

                                  17   230(c)(1). In Roomates.com, the panel explained that § 230 was passed by Congress to

                                  18   “immunize[] providers of interactive computer services against liability arising from content

                                  19   created by third parties.” 521 F.3d at 1162 (emphasis added). The whole point was to allow

                                  20   those providers to “perform some editing on user-generated content without thereby becoming

                                  21   liable for all defamatory or otherwise unlawful messages that they didn’t edit or delete. In other

                                  22   words, Congress sought to immunize the removal of user-generated content, not the creation of

                                  23   content.” Id. at 1163 (emphases added). Here, there is no user-generated content—Thomson

                                  24   Reuters generates all the dossiers with Plaintiffs’ personal information that is posted on the

                                  25   CLEAR platform. See Compl. ⁋⁋ 1–3. In other words, Thomson Reuter is the “information

                                  26   content provider” of the CLEAR dossiers because it is “responsible, in whole or in part, for the

                                  27   creation or development of” those dossiers. 47 U.S.C. § 230(f)(3). It is nothing like the paradigm

                                  28   of an interactive computer service that permits posting of content by third parties.
                                                                                         23
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 24 of 29




                                   1           Furthermore, the Ninth Circuit has repeatedly rejected arguments like Thomson Reuters’s

                                   2   contention that its dossiers are covered by § 230(c)(1) because it creates those dossiers from data

                                   3   contained in third-party content. See, e.g., Doe v. Internet Brands, 824 F.3d 846, 852–53 (“We

                                   4   have already held that the CDA does not declare ‘a general immunity from liability deriving from

                                   5   third-party content.’” (quoting Barnes, 570 F.3d at 1100)); Roommates.com, 521 F.3d at 1171

                                   6   (“Providing immunity every time a website uses data initially obtained from third parties would

                                   7   eviscerate the exception to section 230 for ‘develop[ing]’ unlawful content ‘in whole or in part.’”

                                   8   (quoting 47 U.S.C. § 230(f))).

                                   9           Section 230 is therefore inapplicable.

                                  10   E.      California’s Anti-SLAPP Statute

                                  11           Section 425.16 of the California Civil Code, also known as California’s Strategic Lawsuit

                                  12   Against Public Participation (“anti-SLAPP”) statute, provides
Northern District of California
 United States District Court




                                  13                   [a] cause of action against a person arising from any act of that
                                                       person in furtherance of the person’s right of petition or free speech
                                  14                   under the United States Constitution or the California Constitution
                                                       in connection with a public issue shall be subject to a special motion
                                  15                   to strike, unless the court determines that the plaintiff has
                                                       established that there is a probability that the plaintiff will prevail on
                                  16                   the claim.
                                  17   Cal. Civ. Proc. Code § 425.16(b)(1). To adjudicate an anti-SLAPP claim, the Court must apply a

                                  18   two-step burden-shifting test. At step one, the defendant must show that the plaintiff’s action

                                  19   arises from “an act in furtherance of the person’s right of petition or free speech.” Id. If the

                                  20   defendant satisfies step one, “the burden then shifts to the Plaintiff . . . to establish a reasonable

                                  21   probability that it will prevail on its claim in order for the claim to survive dismissal.” Makaeff v.

                                  22   Trump Univ., LLC, 715 F.3d 254, 261 (9th Cir. 2013). Thomson Reuters’s anti-SLAPP motion

                                  23   fails at step one.

                                  24           To satisfy its burden at step one, Thomson Reuters must establish that the basis of this

                                  25   lawsuit is one of the following acts in furtherance of its right of free speech:

                                  26                   (1) any written or oral statement or writing made before a
                                                       legislative, executive, or judicial proceeding, or any other official
                                  27                   proceeding authorized by law,
                                  28                   (2) any written or oral statement or writing made in connection with
                                                                                          24
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 25 of 29



                                                      an issue under consideration or review by a legislative, executive, or
                                   1                  judicial body, or any other official proceeding authorized by law,
                                   2                  (3) any written or oral statement or writing made in a place open to
                                                      the public or a public forum in connection with an issue of public
                                   3                  interest, or
                                   4                  (4) any other conduct in furtherance of the exercise of the
                                                      constitutional right of petition or the constitutional right of free
                                   5                  speech in connection with a public issue or an issue of public
                                                      interest.
                                   6

                                   7   Cal. Civ. Proc. Code § 425.16(e). According to Thomson Reuters, Plaintiffs’ claims arise from its

                                   8   right of free speech pursuant to section 425.16(e)(3) because its unauthorized sale of Plaintiffs’

                                   9   personal information (1) involves “a public forum,” i.e., the CLEAR platform; and (2) is “in

                                  10   connection with an issue of public interest” pursuant to section 425.16(e)(3). Mot. at 23–24.

                                  11          First, the CLEAR platform is arguably not a “public forum” because only “[w]eb sites

                                  12   accessible to the public, . . . are ‘public forums’ for purposes of the anti-SLAPP statute.” Barrett
Northern District of California
 United States District Court




                                  13   v. Rosenthal, 146 P.3d 510, 514 n.4 (Cal. 2006) (emphasis added); see also Huntingdon Life Scis.,

                                  14   Inc. v. Stop Huntingdon Animal Cruelty USA, Inc., 129 Cal. Rptr. 3d 521, 536 (Ct. App. 2005)

                                  15   (website is accessible to the public because it is “accessible to anyone who chooses to visit the

                                  16   site”). CLEAR is not accessible to “anyone who chooses to visit the site;” it requires payment.

                                  17   On the other hand, anyone who pays for the service can presumably have access to it, much like

                                  18   anyone who pays cover to enter a bar or a ticket to see a theater show would have access to enter

                                  19   those public fora. Therefore, it is unclear whether the CLEAR platform is a public forum or not.

                                  20          However, even if the CLEAR platform is a public forum, Thomson Reuters fails to explain

                                  21   how the dossiers it posts on the CLEAR platform are “in connection with an issue of public

                                  22   interest.” Cal. Civ. Proc. Code § 425.16(e)(3). It merely extolls, in conclusory fashion, that

                                  23   “Plaintiffs’ claims arise from conduct in connection with an issue of public interest because

                                  24   Thomson Reuters’ CLEAR platform provides access to current and historical factual information.”

                                  25   Mot. at 24. These conclusory allegations are insufficient to satisfy Thomson Reuters’s burden at

                                  26   step one because the unauthorized sale of people’s most personal and private information is not a

                                  27   matter of public interest, particularly when the information pertains to any individual regardless of

                                  28   whether they are a public figure or person of interest to the public.
                                                                                         25
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 26 of 29




                                   1          The Supreme Court has long explained that “not all speech is of equal First Amendment

                                   2   importance. It is speech on ‘matters of public concern’ that is ‘at the heart of the First

                                   3   Amendment protection.’” Dun & Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749,

                                   4   758–59 (1985) (quoting First Nat. Bank of Boston v. Bellotti, 435 U.S. 765, 776 (1978)).

                                   5   Conversely, “speech on matters of purely private concern is of less First Amendment concern”

                                   6   because “[t]here is no threat to the free and robust debate of public issues; there is no potential

                                   7   interference with a meaningful dialogue of ideas concerning self-government; and there is no

                                   8   threat of liability causing a reaction of self-censorship by the press.” Id. at 759–60 (quoting

                                   9   Connick v. Myers, 461 U.S. 138, 145 (1983)); Snyder v. Phelps, 562 U.S. 443, 452 (2011) (“[N]ot

                                  10   all speech is of equal First Amendment importance, . . . and where matters of purely private

                                  11   significance are at issue, First Amendment protections are often less rigorous.”) (quoting Hustler

                                  12   Mag., Inc. v. Falwell, 485 U.S. 46, 56 (1988)). More recently, the Court explained in Snyder that
Northern District of California
 United States District Court




                                  13   courts are to look at “content, form, and context” to determine if speech is of public concern. 562

                                  14   U.S. at 453. As to “content,” the Court explained that “[s]peech deals with matters of public

                                  15   concern when it can ‘be fairly considered as relating to any matter of political, social, or other

                                  16   concern to the community,’ or when it ‘is a subject of legitimate news interest; that is, a subject of

                                  17   general interest and of value and concern to the public.’” Id. (first quoting Connick, 461 U.S. at

                                  18   156; then quoting City of San Diego v. Roe, 543 U.S. 77, 83–84 (2004)). Speech of private

                                  19   concern—like Plaintiffs’ personal and private information—does not “seek to communicate to the

                                  20   public or to advance a political or social point of view.” Borough of Duryea v. Guarnieri, 564

                                  21   U.S. 379, 398 (2011).

                                  22          The public does not have a particular cognizable interest in the “speech” at issue here—the

                                  23   dissemination of Plaintiffs’ personal information—because that information is purely a matter of

                                  24   private concern, does not relate to any matter of “political” or “social” concern, and does they seek

                                  25   to communicate a political or social point of view. To the contrary, like the credit report at issue

                                  26   in Dun & Bradstreet, CLEAR dossiers with Plaintiffs’ personal information “concern[] no public

                                  27   issue” because “[they are] speech solely in the individual interest of the speaker [i.e. Thomson

                                  28   Reuters] and its specific business audience [i.e. CLEAR subscribers].” Id. at 762; see also Lukis v.
                                                                                         26
                                         Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 27 of 29




                                   1   Whitepages Inc., No. 19 C 4871, 2020 WL 6287369, at *6 (N.D. Ill. Oct. 27, 2020)

                                   2   (“[B]ackground reports are properly characterized as private concern, not public concern,

                                   3   speech.”). Also, that Thomson Reuters only shares Plaintiffs’ personal information with its

                                   4   CLEAR subscribers who specifically pay for it, and not with the general public, cuts heavily

                                   5   against concluding that Thomson Reuters’s conduct is of public concern. Dun & Bradstreet, 472

                                   6   U.S. at 762 (“[S]ince the credit report was made available to only five subscribers, who, under the

                                   7   terms of the subscription agreement, could not disseminate it further, it cannot be said that the

                                   8   report involves any ‘strong interest in the free flow of commercial information.’” (quoting Va.

                                   9   Pharmacy Bd. v. Va. Citizens Consumer Council, Inc., 425 U.S. 748, 764 (1976))); Cf. IMDb.com

                                  10   Inc. v. Becerra, 962 F.3d 1111, 1124–25 (9th Cir. 2020) (“[T]he ‘speech’ at issue—the sale of

                                  11   data—was itself an inherently private exchange between private parties. Here, in contrast, IMDb

                                  12   posts the information on its website free of charge for the public to review. This fact alone
Northern District of California
 United States District Court




                                  13   imparts an inherently public character to the speech at issue.”). If anything, as the District of

                                  14   Columbia Circuit correctly pointed out in Trans Union Corp. v. FTC, the “speech” at issue here is

                                  15   less of the public’s concern than the credit report in Dunn & Bradstreet because it involves the

                                  16   personal information “of private individuals, not incorporated businesses like the respondent

                                  17   in Dun & Bradstreet.” 267 F.3d 1138, 1140 (D.C. Cir. 2001) (“[T]he particular information at

                                  18   issue in this case—people’s names, addresses, and financial circumstances—is less public than the

                                  19   same information about companies whose articles of incorporation and financial statements are

                                  20   generally available for inspection.”). The Court therefore concludes that Thomson Reuters’s

                                  21   private and unauthorized sale of Plaintiffs’ personal information is “an inherently private exchange

                                  22   between private parties,” not a matter of public concern. IMDb.com Inc., 962 F.3d at 1124–25.

                                  23          Thomson Reuters’s attempt to characterize its unauthorized sale of Plaintiffs’ personal

                                  24   information on the CLEAR platform as “[t]he dissemination of news and information about

                                  25   current and historical events” is unpersuasive. Mot. at 10. The complaint alleges only that

                                  26   Thomson Reuters “aggregates both public and non-public information about millions of people”

                                  27   into “dossiers on each person” that it then sells to its customers via the CLEAR platform. Compl.

                                  28   ⁋⁋ 2. Thomson Reuters does not transform this information in any way; it does not provide any
                                                                                         27
                                           Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 28 of 29




                                   1   context, commentary, opinion, or in any way editorializes this information.8 More importantly, it

                                   2   does not use this information in “reporting about public events,” Downing, 265 F.3d at 1001

                                   3   (quoting Eastwood, 198 Cal. Rptr. at 350), or “in connection with any news, public affairs, or

                                   4   sports broadcast or account, or any political campaign,” Cal Civ. Code § 3344(d). See also Lukis,

                                   5   2020 WL 6287369, at *6 (“The background reports do not relate to ‘political’ or ‘social’ issues;

                                   6   rather, they list information like phone numbers, current and past addresses, and possible

                                   7   relatives.”); Fraley, 830 F. Supp. at 805 (“Because Facebook’s publication of Plaintiffs’ ‘Likes’ is

                                   8   alleged to be for commercial advertising purposes and not part of ‘any news, public affairs, or

                                   9   sports broadcast or account, or any political campaign,’ the Court does not find it appropriate to

                                  10   dismiss the claim under the newsworthiness exception provided in § 3344(d)”). In other words,

                                  11   the sale of Plaintiffs’ personal information cannot be fairly characterized as journalistic. It is hard

                                  12   to conceive how the public has any interest—let alone a compelling interest protected by the First
Northern District of California
 United States District Court




                                  13   Amendment—in the raw personal information of every California resident, especially where it is

                                  14   not connected to a matter of public interest.

                                  15           Thomson Reuters also contends that the public has a strong interest in the named

                                  16   Plaintiffs’ personal information because they “are in the public eye due to their role as activists,

                                  17   actors, and journalists.” Mot. at 15 (citing Compl. ⁋⁋ 41, 50). The problem with this argument is

                                  18   that most of the Plaintiffs in the proposed class will not be famous or notorious people who “create

                                  19   a legitimate and widespread attention to their activities” because they are in the public eye.

                                  20   Downing, 265 F.3d at 1001 (quoting Eastwood, 198 Cal. Rptr. at 350).

                                  21           Accordingly, because Thomson Reuters’s anti-SLAPP motion does not make it past step

                                  22   one, the Court need not consider whether it satisfies step two. Moreover, even if Thomson

                                  23   Reuters had satisfied its burden at step one, Plaintiffs have, for the reasons discussed above in

                                  24   parts III.B through III.C, c met their burden of showing that they have a reasonable probability of

                                  25

                                  26
                                       8
                                        According to Thomson Reuters, it provides “opinion” about consumers in the form of “risk
                                       scores” where it purports to measure the riskiness of extending credit to a consumer. Mot. at 12.
                                  27   But Plaintiffs do not challenge the risk scores themselves, only Thomson Reuters’s sale of their
                                       personal information. Even if the First Amendment gave Thomson Reuters a right to sell its risk
                                  28   scores, that would not protect it from liability for the sale of the personal information and data
                                       underwriting those scores.
                                                                                          28
                                           Case 3:21-cv-01418-EMC Document 54 Filed 08/16/21 Page 29 of 29




                                   1   succeeding on their UCL and unjust enrichment claims.9 See Planned Parenthood Fed’n of Am.,

                                   2   Inc. v. Ctr. for Med. Progress, 890 F.3d 828, 834 (9th Cir.), amended, 897 F.3d 1224 (9th Cir.

                                   3   2018) (“[W]hen an anti-SLAPP motion to strike challenges only the legal sufficiency of a claim, a

                                   4   district court should apply the Federal Rule of Civil Procedure 12(b)(6) standard and consider

                                   5   whether a claim is properly stated.”).

                                   6                                       IV.     CONCLUSION

                                   7           For the foregoing reasons, the Court GRANTS in part and DENIES in part Thomson

                                   8   Reuters’s motion to dismiss. The Court also DENIES as moot Thomson Reuter’s motion to stay

                                   9   discovery pending resolution of the instant motion.

                                  10           This order disposes of Docket Nos. 28 and 37.

                                  11

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: August 16, 2021

                                  15

                                  16                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  17                                                   United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   9
                                        Because Thomson Reuters’s anti-SLAPP motion is meritless, the Court does not reach Plaintiffs’
                                  28   argument that it is also barred by the public interest exception to the anti-SLAPP law, Cal Civ.
                                       Pro. Code § 425.17. Docket No. 34 (“Opp’n”) at 21–23.
                                                                                          29
